Citation Nr: 0000370	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  98-06 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date, prior to December 18, 1996, 
for the grant of a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to October 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision from the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  In early June 1993, the veteran submitted a claim for 
service connection of depression, and also contended that he 
was unable to work due to his depression.  

3.  He was hospitalized by VA for schizoaffective disorder 
from June 1 to July 12, 1993.

4.  In October 1996, the Board granted service connection for 
depression. 

5.  In November 1996, the RO granted a temporary total rating 
under the criteria of 38 C.F.R. § 4.29 (1999) from June 1, 
1993 to July 12, 1993, based on hospitalization, and a 50 
percent rating from August 1, 1993.  

6.  The probative evidence of record demonstrates that an 
informal claim for a TDIU was raised in June 1993.  


7.  The probative evidence of record shows that the veteran 
was unable to secure or follow a substantially gainful 
occupation due to his service-connected mental disability 
from June 1, 1993, the date of his VA hospitalization for 
treatment of schizoaffective disorder.  


CONCLUSION OF LAW

The criteria for an effective date for a grant of entitlement 
to a TDIU retroactive to June 1, 1993 have been met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991);  38 C.F.R. §§ 3.155, 
3.157, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The pertinent evidence of record shows that the veteran 
submitted a statement in which he raised claim for service 
connection of depression in early June 1993.  He also 
indicated that he was unable to hold a job or support himself 
as a result of his depression.  

A hospital summary from the Tuscaloosa VA Medical Center 
(VAMC) shows that the veteran was treated there from June 1, 
to July 12, 1993 for his psychiatric disability as well as 
alcohol dependence.  It was noted that he was unemployed; 
however, actual employability was specified as being "Not 
determined."  His current Global Assessment of Functioning 
(GAF) was found to be 40.  

The RO denied service connection for depression in September 
1993.  The veteran appealed this decision to the Board.  

In March and April of 1994, the veteran underwent psychiatric 
testing, and was diagnosed with a schizoaffective disorder 
(depressed type) and substance abuse.  

It was concluded by Dr. J.H. that the veteran was not capable 
of functioning vocationally to any degree.  

In March 1995, Dr. T.G.S. certified that the veteran had been 
unemployable due to his psychological condition since at 
least January 1995.  

In a June 1995 VA progress note it was noted that the veteran 
had last worked in May 1993.  It was also noted that he was 
receiving disability benefits from the Social Security 
Administration (SSA).  

In July 1995, the veteran indicated that he was seeking 
nonservice-connected disability pension, but that he was 
continuing to seek service connection for his psychological 
disability.  

In October 1996, the Board granted service connection for 
depression.  In November 1996, the RO assigned a 100 percent 
evaluation for depression from June 1, 1993 to August 1, 
1993, based on hospitalization over 21 days under the 
criteria of 38 C.F.R. § 4.29, and a 50 percent rating from 
August 1, 1993.  The issue of a TDIU was not adjudicated.  

In December 1996, a VA examination was conducted, during 
which the veteran was diagnosed with a schizo-affective 
disorder (depressed).  His GAF was estimated as being between 
41 and 50.  It was noted he had apparently sought help from 
the Alabama Vocational Rehabilitation Agency on three 
occasions and that that agency had apparently concluded that 
he would have great difficulty in functioning in any kind of 
work place environment.  The VA examiner concluded that the 
veteran's current level of social, vocational, and industrial 
adjustment appeared to be significantly impaired.  

On December 16, 1996, the veteran submitted a statement 
indicating that his disability had increased and that he was 
entitled to a TDIU.  This was received by the RO on December 
18, 1996.  


On December 19, 1996, the RO continued its 50 percent rating 
for depression.  The issue of entitlement to a TDIU was not 
adjudicated.  

In January 1997, the veteran submitted a formal application 
for TDIU benefits.  

In March 1997, a VA progress note dated from January 1996 was 
submitted in which it was concluded that the veteran was 
unable to tolerate the stress involved in any kind of gainful 
employment.  

In August 1997 a VA examination was conducted during which 
the veteran reported being disabled since June 1993.  He 
again reported being turned down on three occasions by the 
state vocational rehabilitation office because they did not 
feel that there was anything for which he could be trained.  
The diagnosis was major depression.  A GAF of 41 was 
assigned, and, per this GAF score, it was noted that he had 
severe social and occupational impairment due to his service-
connected depression.  The VA examiner concluded that the 
veteran could not adapt to stressful circumstances and 
maintain effective relationships due to his depression, and 
that this disorder interfered with most of his routine 
activities.  

In January 1998 the RO assigned an increased rating of 70 
percent for depression and granted TDIU benefits, effective 
December 18, 1996.  The veteran submitted a notice of 
disagreement with this decision, specifically disagreeing 
with the effective date of his TDIU.  He contended that he 
had been disabled since June 1993.  

In March 1998, the RO received a favorable SSA decision, 
dated in August 1994, in which it was found that the veteran 
has been disabled since May 20, 1993 solely due to his mental 
disability.  



The veteran presented testimony before the undersigned at a 
travel board hearing held at the RO in August 1999.  During 
the hearing the veteran testified that he could not 
understand why he was given an effective date back to 1993 
for the grant of service connection for his psychiatric 
disability, but not for a TDIU, when the evidence showed that 
he had been unable to work since May 1993.  Transcript, pp. 
2-8. 


Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(1999).

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (1999).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (1999).

The regulations also provide that a veteran may receive 
benefits by filing an informal claim, which is defined by 
"[a]ny communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant ... may be 
considered an informal claim." 38 C.F.R. § 3.155 (1999).  

Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.

The date of outpatient or hospital examination will be 
accepted as the date of receipt of a claim for increased 
benefits when such reports relate to examination or treatment 
of a disability for which service connection has previously 
been established.  38 C.F.R. § 3.157(b) (1999).

According to the applicable law and regulation, except as 
otherwise provided, the effective date of an award of 
compensation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400 (1999).

In the case of claims for increased evaluations, the 
effective date is the date of receipt of claim or date 
entitlement arose, whichever is later, except as provided in 
paragraph two.  38 C.F.R. § 3.400(o)(1) (1999).

Paragraph two provides that for disability compensation, the 
effective date is the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within 1 year from such 
date; otherwise, date of receipt of claim.  38 C.F.R. 
§ 3.400(o)(2) (1999).

Total ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent evaluation or, with 
less disability, where the requirements of paragraph 16, page 
5 of the rating schedule are present or where, in pension 
cases, the requirements of paragraph 17, page 5 of the 
schedule are met.  38 C.F.R. § 3.340.

Total disability compensation ratings may be assigned under 
the provisions of § 3.340.  However, if the total rating is 
based on a disability or combination of disabilities for 
which the Schedule for Rating Disabilities provides an 
evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  
38 C.F.R. § 3.341.

Total disability ratings for compensation may be assigned 
where the schedular rating for the service-connected 
disability or disabilities is less than 100 percent when it 
is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more and sufficient additional disability to bring the 
combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  
The veteran's service-connected disabilities combine to a 
total of 50 percent; thus, the veteran does not meet the 
threshold schedular criteria for a total disability rating.  
Id.

In cases where veterans fail to meet the percentage standards 
set forth in paragraph (a) of this section, rating boards 
should submit to the Director, Compensation and Pension 
Service, for extra-schedular consideration all cases of 
veterans who are unemployable by reason of service-connected 
disabilities.  38 C.F.R. § 4.16(b).  In this regard, the 
regulations provide that it is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities shall be rated totally disabled.  Id.  
The rating board will include a full statement as to the 
veteran's service-connected disabilities, employment history, 
educational and vocational attainment and all other factors 
having a bearing on the issue.  Id.

The regulations also provide that a veteran may be considered 
as unemployable upon termination of employment which was 
provided on account of disability, when it is satisfactorily 
shown that he or she is unable to secure further employment.  
38 C.F.R. § 4.18(b).


Analysis

As a preliminary matter, the Board notes that the veteran's 
claim for an earlier effective date for TDIU is, in essence, 
a claim for increased rating which, in general, is well 
grounded.  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  


Where the veteran has presented a well-grounded claim, VA has 
a duty to assist the veteran in the development of facts 
pertinent to his claim.  The Board is satisfied that all 
relevant facts have been properly developed.  Therefore, no 
further assistance to the veteran is required to comply with 
the duty to assist him, as mandated by 38 U.S.C.A. § 5107(a).

The Board initially notes that the Board granted service 
connection for depression in October 1996, and the RO 
assigned a 100 percent evaluation, based on hospitalization, 
from June 1, 1993 to July 31, 1993, and a 50 percent 
evaluation from August 1, 1993.  

In January 1998, the RO assigned a 70 percent rating and 
granted a TDIU, effective December 18, 1996.  The veteran 
contends that the effective date for TDIU should be 
retroactive to 1993.  There is no indication that he has 
indicated disagreement with any of the rating decisions in 
terms of the effective dates assigned for the various 
disability rating percentages of depression or with the 
actual percentages assigned.  

The evidence shows that the veteran contended on June 1, 
1993, that he was entitled to service connection for 
depression, was hospitalized by VA for his service-connected 
psychiatric disability on June 1, 1993, and that he was 
unable to work due to his depression.  The evidence submitted 
since that time shows that the veteran was in a continuous 
state of unemployability.  The VA hospital report for 
admission from June 1, to July 12, 1993, shows that the 
veteran was unemployed and that his GAF score was 40 on 
discharge.  Private, VA, and SSA records have uniformly 
indicated that the veteran was incapable of working.  In 
March 1995, Dr. T.G.S. concluded that the veteran was 
disabled from working due to his mental disability.  A VA 
progress note from January 1996 essentially shows the 
attendant examiner re-stated this conclusion.  



VA examination reports from December 1996 and August 1997 
show that the veteran was unable to maintain employment due 
to his service connected psychiatric disability.  The 
December 1996 VA examiner assigned a GAF score of between 41 
and 50 for his mental disability, and the August 1997 VA 
examiner assigned a GAF score of 41 for his depression.  

Therefore, because the veteran specifically contended that he 
was unable to work because of his depression in early June 
1993, was hospitalized by VA for his service-connected 
psychiatric disability on June 1, 1993, and the evidence of 
record since that time shows that he has been in a continuous 
state of unemployability due to his service-connected 
psychiatric disability, the Board concludes that an informal 
claim for a TDIU was raised in June 1993.  See 38 C.F.R. 
§§ 3.155, 3.157; Servello v. Derwinski, 3 Vet. App. 196 
(1992); see also Davis v. West, U.S. Vet. App. No. 97-1694 
(April 30, 1999) (non-precedential opinion).  

The Board must next determine when entitlement to a TDIU 
first arose.  The record shows that, prior to December 18, 
1996, the veteran's depression was rated as 50 percent 
disabling.  Thus, prior to December 18, 1996, the veteran's 
depression did not meet the minimum percentage requirements 
for entitlement to a TDIU under 38 C.F.R. § 4.16(a).  

However, the probative evidence of record establishes that, 
prior to December 18, 1996, the veteran was entitled to TDIU 
benefits under 38 C.F.R. § 4.16(b).  As was stated 
previously, a veteran who fails to establish entitlement to 
meet the percentage requirements under section 4.16(a) can 
still be entitled to TDIU if it can be established that he is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  
38 C.F.R. § 4.16(b).  

As was stated above, the evidence of record shows that the 
veteran has been unable to work due to his service connected 
mental disability since June 1993.  His GAF score during this 
period has been 40 and 41, and between 41 and 50.  


There are VA, SSA, and private medical records for the period 
between June 1993 and December 1996 indicating that the 
veteran's service connected mental disability had disabled 
him from any substantially gainful employment.  While there 
are records that attributed his unemployability to his mental 
disability and substance abuse, there are multiple records 
attributing his unemployability solely to his service 
connected mental disability.  There are no medical records 
indicating that the veteran was capable of working.  There is 
no persuasive evidence that he would be employable but for a 
nonservice-connected disorder.  

Thus, the Board concludes that the veteran submitted a 
informal claim for a TDIU in early June 1993, was 
hospitalized for his service-connected psychiatric disability 
on June 1, 1993, and the medical evidence establishes that 
his service connected depression since then prevented him 
from securing and following a substantially gainful 
occupation.  Accordingly, an effective date retroactive to 
June 1, 1993 for a TDIU is warranted.  See 38 C.F.R. § 3.400; 
Vettese v. Brown, 7 Vet. App. 31, 35 (1994).  

The Board notes that, under 38 C.F.R. § 4.16(b), in all cases 
of veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
requirements of section 4.16(a), ratings boards should submit 
such cases to the Director, Compensation and Pension Service 
for extra-schedular consideration.  

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§§ 3.321(b)(1) and 4.16(b) for the period prior to December 
18, 1996.  The Court has held that the Board does not have 
jurisdiction to assign an extraschedular rating in the first 
instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  


However, the Board finds that, in this instance, the veteran 
has not been prejudiced by the Board's grant under section 
4.16(b) without first referring it to the Director in light 
of the fact that the veteran has been granted the benefit he 
has sought on appeal.  See Floyd at 96; Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  


ORDER

Entitlement to an effective date for a TDIU retroactive to 
June 1, 1993 is granted, subject to the regulations governing 
the payment of monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

